           Case 5:20-cv-03613-SVK Document 36 Filed 09/24/20 Page 1 of 3




 1
     Kirk. J. Anderson (SBN 289043)
     kanderson@budolaw.com
 2   BUDO LAW P.C.
 3
     5610 Ward Rd., Suite #300
     Arvada, CO 80002
 4   (720) 225-9440 (Phone)
 5   (720) 225-9331 (Fax)

 6
     Attorneys for Plaintiff Aperture Net LLC.
 7

 8
                       IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION
10

11

12
      APERTURE NET LLC,                              CASE NO.: 5:20-cv-03613-SVK

13
                          Plaintiff,                 PLAINTIFF APERTURE
14                                                   NET LLC’S UNOPPOSED
15
                                                     REQUEST TO CHANGE TIME
      v.                                             PURSUANT TO LOCAL RULE 6-3
16

17                                                   JURY TRIAL DEMANDED
      OPENGEAR, INC. et al,
18

19
                          Defendant.
20

21

22
             Pursuant to Local Rule 6-3 Plaintiff, Aperture Net LLC (“Aperture”), by and
23
     through its attorney of record, respectfully moves the Court to extend the time for
24
     Defendants to file a reply in support of their motion to dismiss, filed at Dkt. 28. The
25

26   current deadline for the replies are October 1, 2020. Plaintiff requests a 7-day extension

27   moving the deadline for Defendant to reply from October 1, 2020 to October 8, 2020.
28   Additionally, Plaintiff requests a 7-day continuance
                                               1
                                                          moving the motion hearing for

                                   REQUEST TO CHANGE TIME
        Case 5:20-cv-03613-SVK Document 36 Filed 09/24/20 Page 2 of 3




 1   Defendants’ motion to dismiss from October 13, 2020 to October 20, 2020.
 2

 3
           There have been two previous stipulations for extension in this case, on

 4   Defendant’s answer to the original complaint, filed at Dkt. 11, and on the parties’
 5   briefing schedule for this motion to dismiss, filed at Dkt. 31. The requested time
 6
     modification would have no effect on the current schedule for this case. The parties
 7
     have conferred, and Defendant does not oppose this extension.
 8

 9         WHEREFORE, Plaintiff respectfully requests the Court enter an order extending
10   Defendant’s time to file a reply in support of its motion to dismiss to October 8, 2020
11
     and continuing the motion hearing to October 20, 2020.
12

13
     Dated: September 24, 2020                            Respectfully submitted,
14
                                                   /s/ Kirk Anderson___
15
                                                   Kirk. J. Anderson (CA SBN 289043)
16                                                 kanderson@budolaw.com
17
                                                   BUDO LAW, P.C.
                                                   5610 Ward Rd., Suite #300
18                                                 Arvada, CO 80002
19                                                 (720) 225-9440 (Phone)
                                                   (720) 225-9331 (Fax)
20

21                                                 Attorney(s) for Aperture Net LLC
22

23

24                              CERTIFICATE OF CONFERENCE
25               The undersigned hereby certifies that the parties have met and conferred
26   regarding the substance of this motion on September 24, 2020 and the Defendant does
27

28
                                               2

                                 REQUEST TO CHANGE TIME
        Case 5:20-cv-03613-SVK Document 36 Filed 09/24/20 Page 3 of 3




 1   not oppose the filing of this motion.
 2

 3
                                                    /s/Kirk J. Anderson
                                                    Kirk J. Anderson
 4

 5
                                   CERTIFICATE OF SERVICE
 6
                  The undersigned hereby certifies that a true and correct copy of the
 7
     foregoing document has been served on September 24, 2020, to all counsel of record
 8
     who are deemed to have consented to electronic service via the Court’s CM/ECF
 9
     system.
10

11                                                  /s/Kirk J. Anderson
12
                                                    Kirk J. Anderson

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3

                                  REQUEST TO CHANGE TIME
